t c memo united_states tax_court santar s yei and grace h yei petitioners v commissioner of internal revenue respondent docket no filed date santar s and grace h yei pro sese dale a zusi and andrew p crousore for respondent memorandum opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 following concessions by respondent two issues remain for decision from respondent's notice_of_deficiency whether petitioners properly claimed a dollar_figure capital_loss as a result of petitioner santar yei's surrender of big_number shares of stock in cirtex inc cirtex to cirtex and whether petitioners are liable for the accuracy-related_penalty under sec_6662 we must also decide the following matters which petitioners raised in their petition whether petitioners may reclassify as a repayment of loans and treat as nontaxable dollar_figure of the dollar_figure they reported as wage income whether petitioners are entitled to an dollar_figure deduction in to offset dividend income that they received from cirtex and reported in whether petitioners may claim bad_debt deductions for a a dollar_figure payment they made to albert chang on behalf of cirtex to purchase his stock in cirtex b a dollar_figure loan they made to cirtex to permit that company to purchase shares of its stock that were owned by ba cac luong c a dollar_figure loan they made on cirtex's behalf to esstec and d dollar_figure reported as income from the sale of an automobile that petitioners claim they never received whether petitioners are entitled to a dollar_figure deduction as an unreimbursed business_expense for the purchase of cirtex stock held by katherine cunningham and whether petitioners may reduce the amount of gain they reported from the sale of solectron corporation solectron stock by dollar_figure which amount petitioners gave to family members all section references are to the internal_revenue_code for the year under consideration all rule references are to the tax_court rules_of_practice and procedure for convenience and clarity we have combined our findings_of_fact and opinion with respect to each issue some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference general findings petitioners husband and wife resided in milpitas california at the time they filed their petition petitioners timely filed a joint federal_income_tax return for the year under consideration they filed an amended_return for on date petitioner wife grace yei has a bachelor's degree from taiwan university and a master's degree in business administration from golden gate university she passed the written portion of the c p a examination following completion of her course work at golden gate university but did not pursue certification petitioner husband santar yei completed years of college in taipei taiwan majoring in mathematics he obtained a master's degree in computer engineering from san jose state university mr yei worked for solectron located in san jose california while obtaining his master's degree in he purchased big_number shares of solectron stock from that company for dollar_figure with money from his father in he tendered big_number shares of solectron stock to solectron pursuant to solectron's offer to purchase and received dollar_figure therefor in mr yei acquired a controlling_interest in cirtex a circuit board manufacturer located in santa clara california and became its president mrs yei maintained the company's books_and_records cirtex had approximately employees in the mid-1980's but that number fell to less than by because of financial difficulties the company's problems including environmental contamination at the company's manufacturing plant brought about several lawsuits cirtex was dissolved on date we note that for all of the issues petitioners have the burden of proving error in respondent's determinations rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving they are entitled to any deductions claimed see 503_us_79 issue stock sale pursuant to a written_agreement dated date mr yei surrendered for cancellation big_number shares of cirtex stock to cirtex he received no money in connection with this transaction according to the date agreement mr yei surrendered although the record is far from clear with respect to this matter it appears that from the time mr yei acquired the big_number shares of solectron stock in to the date he tendered his stock to solectron there had been a for stock split or dividend and a subsequent for reverse downward stock split hence we believe that in mr yei owned big_number shares of solectron stock all of which he tendered to the company at dollar_figure a share the tender price the big_number shares so that a like amount could be subsequently sold by the corporation in order to ease the cash_flow problem caused by buying back from old investor mr chang dollar_figure worth of common_stock petitioners claimed a dollar_figure capital_loss on schedule d of their return as a result of the surrender of the cirtex stock respondent determined that sec_267 precluded the deductibility of the claimed loss we agree with respondent's determination that petitioners are not entitled to the claimed loss but not for the reason stated by respondent it is settled law that a dominant controlling shareholder who voluntarily surrenders a portion of his stock to the corporation and continues to retain control does not sustain an immediate loss deductible for income_tax purposes as a result of the surrender of stock rather the surrendering shareholder must reallocate his basis in the surrendered stock to the stock retained 483_us_89 on the date that mr yei surrendered his cirtex stock he and members of his family owned more than percent of the corporation's stock there is nothing in the record to indicate although the record is not clear with respect to this matter it appears that in cirtex sold big_number shares of its stock to a mr albert chang for dollar_figure dollar_figure per share the dollar_figure received from mr chang was used by the corporation in part to redeem its stock from other individuals and in part to fund payment of a corporate dividend apparently mr chang complained that the corporation improperly used his money and in cirtex purchased the stock mr chang owned for dollar_figure as follows dollar_figure in cash and a dollar_figure interest-bearing corporate note that after the surrender of the cirtex stock mr yei and members of his family did not retain control of cirtex indeed cirtex's corporate_income_tax returns forms for the corporation's fiscal years ended date and reflect that mr yei owned more than percent of cirtex's stock petitioners claim in the alternative that they are entitled to a dollar_figure loss deduction under sec_165 contending that the cirtex stock became worthless in sec_165 permits the deduction of any loss sustained during the taxable_year that is not_compensated_for_by_insurance_or_otherwise sec_165 provides that if a security which is a capital_asset becomes worthless during the taxable_year the loss is treated as a loss from the sale_or_exchange of a capital_asset on the last day of the taxable_year worthlessness of stock is determined both by lack of liquidating value and the absence of any reasonable expectation that the stock will become valuable in the future 38_bta_1270 affd 112_f2d_320 7th cir certain events such as bankruptcy cessation of business liquidation of the corporation or appointment of a receiver may foreclose an expectation of future value id see also 71_tc_955 in the instant case no evidence was presented indicating that cirtex was insolvent in nor was any evidence presented as to the occurrence of an identifiable_event in that would foreclose the expectation of future value with respect to the cirtex stock although mrs yei testified that the company had not been profitable since her testimony is contradicted by mr yei's statements made in a stockholders' report that cirtex had an dollar_figure profit in in his report given at a stockholders' meeting on date mr yei stated for our new philosophy becomes more conservative the objective is to give stockholders some returns especially those who had invested for more than three years if we can maintain a profit level pincite- our stock price per share shall have a market_value between dollar_figure to dollar_figure in any event fink contemplated that no loss deduction is available to a controlling shareholder who voluntarily surrenders a portion of his stock before the corporation fails commissioner v fink u s pincite accordingly respondent's disallowance of the claimed dollar_figure capital_loss is sustained issue wage income petitioners reported combined wages of dollar_figure from cirtex in they contend that dollar_figure of the dollar_figure reported as wages represent the repayment of loans they made in and in the alternative they claim entitlement to a dollar_figure bad_debt deduction under sec_166 respondent contends that the dollar_figure in payments that petitioners made to cirtex constitute capital contributions not loans and that the entire dollar_figure constitutes wages as reported on petitioners' return petitioners claim they advanced cirtex a total of dollar_figure in and dollar_figure in according to petitioners these payments were made because the company had cash_flow problems the payments made in are evidenced by demand notes the payment made in is not evidenced by any note mrs yei's notation on one of the promissory notes states treat it the amount of the payment as paid in capital mrs yei testified that the payments were treated as capital at the recommendation of the corporation's outside accountant in order to make cirtex's financial statements look better cirtex treated the dollar_figure paid to petitioners as salaries and reported such amount on forms and as business_expenses we find that the dollar_figure petitioners received from cirtex was wage income indeed the wage amount in was in line with the amount reported in dollar_figure we now turn to petitioners' alternative position sec_166 permits as a deduction any debt that becomes worthless within the taxable_year only a bona_fide debt can be deducted a bona_fide debt is a debt that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money a contribution of capital is not considered a debt for sec_166 purposes sec_1_166-1 income_tax regs whether a transfer of money creates a bona_fide debt depends upon the intent of the parties involved in the transaction 54_tc_1287 petitioners failed to prove that the dollar_figure they transferred to cirtex in and was intended to or did create a bona_fide debt cirtex owed them the promissory notes by themselves are insufficient to prove the existence of a bona_fide debt especially in view of mrs yei's notation on one of the notes that it is to be treated as capital and her testimony to a similar effect moreover we are mindful that cirtex's corporate returns failed to include any loans to shareholders in the appropriate space we conclude that the dollar_figure constitutes a contribution by petitioners to the capital of cirtex and is not allowable to petitioners as a bad_debt deduction issue dividend income petitioners claim they are entitled to an dollar_figure deduction in to offset a distribution from cirtex that they contend was erroneously reported as a dividend on their return petitioners' reasoning with respect to this issue is difficult to comprehend as best we can understand petitioners they received an dollar_figure payment from cirtex in and reported it as a dividend on their return for that year they now contend that cirtex did not have earnings_and_profits in and should not have paid a dividend even though mr yei stated at the stockholders' meeting that the company had profits of dollar_figure that year petitioners argue that the payment cirtex made was funded by a capital petitioners claim that the dollar_figure referred to at the meeting was earnings before depreciation contribution from albert chang which they now apparently claim was improper see infra note whether the payment was properly reported in is outside our jurisdiction in this case we do not have jurisdiction to consider a claimed overpayment on petitioners' return because the notice_of_deficiency at issue covers only see sec_6213 320_us_418 petitioners' reporting of the payment as a dividend for does not entitle them to an offset against their income for issue bad_debt deductions petitioners claim they are entitled to bad_debt deductions in for a a dollar_figure payment they made to albert chang on behalf of cirtex to purchase his cirtex shares b a dollar_figure loan they made to cirtex to permit that company to purchase shares of its stock owned by ba cac luong c a dollar_figure loan they made on cirtex's behalf to esstec and d dollar_figure reported as income from the sale of an automobile that they never received the basis for the first two items involves the purchase of cirtex stock from two separate investors albert chang and ba cac luong mr yei testified that he felt responsible for any losses the investors sustained and agreed to repurchase personally or have the company repurchase the stock when an investor complained that the value of the stock fell below the original purchase_price as best we can determine from the record mr chang demanded that cirtex purchase his cirtex shares after his employment with the company terminated mr chang's accountant advised mr chang that cirtex improperly used his dollar_figure investment to pay a dividend to existing stockholders and to purchase shares held by some of them cirtex agreed to purchase from mr chang the cirtex stock he owned mr chang received cash and a corporate note for his cirtex stock because of a lack of corporate funds petitioner paid mr chang in dollar_figure that cirtex owed him pursuant to the corporate note petitioners were not legally obligated to make any payments to mr chang on behalf of cirtex they were neither the makers nor the guarantors of the note obligation a corporation's business is distinct from that of its stockholders here petitioners' payment to mr chang helped to discharge the obligation of cirtex to mr chang and was in the nature of a capital_contribution petitioners have not shown that the payment created a bona_fide debt from the corporation to petitioners thus petitioners' claim of entitlement to a bad_debt deduction with respect to the payment to mr chang is incorrect petitioners claim that they advanced cirtex dollar_figure in date in order for the company to purchase big_number shares of its stock held by ba cac luong the only evidence with respect to the dollar_figure is a piece of paper containing a photostat of a checkbook register and a handwritten statement paid to ba cac luong for dollar_figure for cirtex--dollar_figure was never reimbursed there is no indication that any of the dollar_figure was a loan from petitioners to cirtex assuming that the dollar_figure was a loan and not a capital_contribution petitioners offered no evidence to prove that the unreimbursed portion dollar_figure became worthless petitioners failed to satisfy their burden_of_proof establishing the existence of the claimed loan as well as the year in which the purported loan became worthless they are thus not entitled to a bad_debt deduction with respect to this purported loan petitioners claim they paid dollar_figure to esstec a nonincorporated business on behalf of cirtex the owner of esstec stephen williams also was a cirtex employee and had rented space in cirtex's building cirtex did not provide a note to evidence petitioners' payment on its behalf the only evidence presented was petitioners' check dated date made payable to esstec the notation at the bottom of the check stated esstec loan mrs yei testified that esstec went out of business in but her testimony in this regard was not credible petitioners did not satisfy their burden_of_proof to establish the identity of the borrower the existence of a loan or the year in which the purported loan became worthless thus they are not entitled to a bad_debt deduction with respect to this purported loan petitioners sold an automobile to stephen williams for dollar_figure in reporting dollar_figure in income on their return and dollar_figure in income on their return petitioners claim that they did not receive the dollar_figure from mr williams in and thus are entitled to a bad_debt deduction mrs yei testified that she did not ask her husband about the receipt of the payment until preparing their petition which was filed with the court on date we accept mrs yei's testimony and find that petitioners erroneously reported dollar_figure as income on their return correction of this mistake should be made in the rule computation issue unreimbursed expense mr yei gave big_number shares of his cirtex stock to katherine cunningham cirtex's quality control manager as a bonus allegedly the stock was given rather than cash due to cirtex's cash_flow problems when ms cunningham left the company's employ in petitioners paid her dollar_figure per share for the stock again due to the fact that cirtex did not have funds to purchase the stock and mr yei's perceived personal obligation to compensate ms cunningham with cash petitioners contend they are entitled to a deduction for the dollar_figure given ms cunningham as an unreimbursed business_expense under sec_162 respondent contends that the cirtex stock petitioners acquired is a capital_asset for which petitioners are not entitled to a deduction sec_162 permits the deduction of ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business bonuses to employees will constitute allowable deductions from gross_income when such payments are made as additional compensation_for services actually rendered by the employees sec_1_162-9 income_tax regs ms cunningham was a cirtex employee and rendered services to the company not to petitioners although petitioners were corporate officers their personal payment of an employee bonus would not be an ordinary_and_necessary_expense of their office see grossman v commissioner tcmemo_1974_269 further petitioners received stock from ms cunningham in exchange for their dollar_figure payment accordingly we hold that petitioners may not deduct the cost of the stock purchase issue solectron stock basis on their return petitioners reported a dollar_figure basis in their solectron stock they now contend that their basis in the solectron stock which mr yei sold for dollar_figure in should be increased from dollar_figure to dollar_figure to reflect dollar_figure in payments petitioners made to family members as best we can understand petitioners' position they claim that mr yei's father in effect owned the solectron stock because he loaned the money for its purchase to petitioners they further claim that the dollar_figure in payments to family members represents part of the cost of their debt to mr yei's father respondent takes the position that the basis of petitioners' stock remains dollar_figure as reported on petitioners' tax_return there is no question but that the cost of the stock is dollar_figure the stock was issued to mr yei and he used the stock to secure a lease on the building cirtex used mr yei's father did not own the stock the basis_of_property acquired through purchase generally is its cost sec_1012 sec_1_1012-1 income_tax regs there is nothing about the dollar_figure in payments to family members to suggest that such payments be allocated to the cost_basis of the stock the dollar_figure was paid to family members who had no ownership interests in the solectron stock accordingly we hold that the solectron stock basis is dollar_figure as reported on petitioners' tax_return issue accuracy-related_penalty respondent determined an accuracy-related_penalty under sec_6662 sec_6662 imposes a penalty equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations sec_6662 b negligence is defined as the failure to exercise the due care that a reasonable prudent person would exercise under similar circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 a taxpayer has the burden of proving that respondent's determination is in error 79_tc_846 petitioners each have graduate college degrees mrs yei who prepared petitioners' tax_return while not a c p a passed the written portion of the c p a examination mrs yei testified that their income_tax returns contain so many mistakes that she did not want them admitted into evidence her casual approach to tax_return preparation is illustrated by her testimony concerning the cirtex corporate returns there's a lot of hiding figure or hiding fact elicited in this return we have to file so we file something based on the record before us we conclude that petitioners were negligent and disregarded rules or regulations in preparing their return accordingly petitioners are liable for the accuracy-related_penalty on the entire underpayment for to reflect concessions by respondent as well as the foregoing decision will be entered under rule
